UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6264


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JAMES KANE,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina,
at Bryson City. Martin K. Reidinger, District Judge. (2:08-cr-00024-MR-DLH-1;
1:16-cv-00146-MR)


Submitted: December 14, 2017                                Decided: December 19, 2017


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joshua B. Carpenter, FEDERAL DEFENDERS OF WESTERN NORTH CAROLINA,
INC., Asheville, North Carolina, for Appellant. Anthony Joseph Enright, Assistant
United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Charlotte,
North Carolina; Amy Elizabeth Ray, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      James Kane appeals the district court’s order denying relief on his 28 U.S.C.

§ 2255 (2012) motion, filed pursuant to authorization from this court. We have reviewed

the record and find no reversible error. Accordingly, we affirm the district court’s order

and deny Kane’s motion to accelerate the processing of the appeal. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            2